siqniganl ingex ino department of the treasury internal_revenue_service washington d c tax exempt and government entities apr st lf tial re dear on date your authorized representative requested a ruling on behalf of the trustees of the above-named pension_plan regarding the application of sec_413 of the internal_revenue_code code in determining the deductibility of contributions made to the plan for the plan years ending on date and date ruling requested specifically you have asked whether contributions of - to the year ended date and contributions of the plan for the plan_year ended date are fully deductible under sec_404 and sec_413 of the code the plan that were made for the plan that were made to facts elie the plan is a nationwide collectively bargained multiemployer defined benefit pension_plan as defined under sec_414 of the code that was established pursuant to sec_302 of the taft-hartley act u s c sec_186 the plan is qualified under sec_401 of the code the plan is sponsored by a board_of trustees consisting of an equal number of union representatives and employer representatives in accordance with a written trust agreement a w as of date the plan had approximately approximately contributed to the plan contributions to the plan are made by the employers pursuant to the terms of collective bargaining agreements between the employers and the active participants additionally over participants including employers _ or _ or with the negotiated fixed amount to the plan for each hour that an employee is paid wages itself each agreement requires an employer to contribute a vee ed in response the plan trustees adopted an amendment that retroactively the valuation_date for the plan is january the first day of the plan_year for the plan_year the plan’s actuary determined that the expected contributions for the year would be limit increased benefits for the plan_year taking the benefit increase into account the plan’s actuary recalculated a deductible limit under sec_404 of in accordance with sec_413 this deductible limit was determined for the plan as if all employees under the plan were employed by one employer and that this level of contributions would exceed the deductible _ in march subsequent to the valuation_date for the plan_year began contributing to the plan on behalf of approximately mechanics and passenger service employees for the plan_year contributions made by actual contributions in the amount of accounted for of the plan’s total the actual contributions made to the plan for the plan_year totaled including ‘in withdrawal_liability payments for the plan_year the plan’s actuary determined that the expected contributions for the year would be was calculated to be plan on behalf of approximately to the plan for the plan_year totaled contributions made by the deductible limit under sec_404 for the year in march the actual contributions made began contributing to the _ in withdrawal_liability payments ‘including and in ceased to be a contributing member of the plan after and the plan consequently ceased to cover approximately a e w for the and plan years the expected contributions were determined based upon the number of active employees in the plan the average contribution rate for the plan_year and total hours assumed to be worked by each employee the number of active employees in the plan was based upon the number of employees who worked at least in the prior plan_year and who had at least one pension credit as of the end of that year the number of active employees thus determined for the plan_year was _ and the number of active employees for the plan_year was the average contribution rate for the plan_year was based on an analysis of all known bargained contribution rates applicable for that plan_year for the plan_year the average contribution rate was determined to be plan_year the average contribution rate was determined to be _ per hour worked for the the total hours assumed to be worked by each employee was and plan years the total hours so determined was based on the historical experience of the plan combined with the plan trustees’ best estimate of the economic outlook for the industries supporting the plan for both the __ applicable law sec_404 of the code provides for limitations on tax deductions that may be taken for contributions to a qualified_plan or trust sec_413 of the code provides rules for collectively bargained pension plans and plans maintained by more than one employer sec_413 of the code provides that sec_413 applies to plans maintained pursuant to an agreement which the secretary of labor finds to be a collective bargaining agreement between employee_representatives and one or more employers and to each trust which is part of such plan sec_413 of the code provides modified rules for determining whether collectively bargained plans satisfy statutory requirements including participation nondiscrimination exclusive benefit rules vesting and funding in addition modifications are made to the determination of the deductible limitation under sec_404 of the code as well as to the way the liability is determined for excise_taxes arising under sec_4971 and sec_4972 due to accumulated funding deficiencies and to non- deductible contributions respectively sec_413 of the code provides for the following in the determination of the deductible limit under sec_404 a q each applicable limitation provided by sec_404 shall be determined as if all participants in the plan were employed by a single employer the amounts contributed to or under the plan by each employer who is a party to the agreement for the portion of his taxable_year which is included within such a plan_year shall be considered not to exceed such a limitation if the anticipated employer contributions for such plan_year determined in a manner consistent with the manner in which actual employer contributions for such plan_year are determined do not exceed such limitation if such anticipated contributions exceed such a limitation the portion of each such employer's contributions which is not deductible under sec_404 shall be determined in accordance with regulations prescribed by the secretary sec_4219 of erisa entitles an employer that withdraws from a multiemployer_plan to prepay the outstanding amount of the unpaid annual withdrawal_liability payments plus any accrued interest in whole or in part without penalty g_c_m advised that contributions to a multiemployer_plan were not deductible under section sec_404 of the code because the contributions exceeded the deductible limit under the terms of the collective bargaining agreement at issue in g_c_m the contributions were required to be a fixed dollar amount per year in 170_f3d_1267 cir affg 108_tc_178 the tenth circuit affirmed the tax court’s disallowance of deductions for post year end contributions to a multiemployer_plan holding that the payment was on account of the previous taxable_year under sec_404 only if a deduction for that taxable_year was consistent with the plan's anticipatory treatment of the payment the tenth circuit provided an exposition of sec_413 in the context of how sec_413 relates to the deductible limitation under sec_404 for a defined benefit multiemployer_plan the tenth circuit stated f 3d pincite that planwide compliance with deduction limits for the plan_year is determined ex ante at the beginning of the plan_year working from the terms of collective bargaining agreements and past contribution levels the plan estimates what contributions it will receive ‘for such plan_year ’ if that estimate is not greater than the planwide limit every employer is then free without any further determination and regardless of subsequent events to deduct all the contributions it makes ‘for the portion of his taxable_year which is included within such a plan_year analysis the taxpayer represents that the plan is a taft-hartley plan maintained pursuant to an arrangement that is a collective bargaining agreement between employee_representatives and one or more employers therefore according to the taxpayer’s representations the provisions of sec_413 apply to the plan h y for each of the plan years beginning date and the limitations under sec_404 that applied to the plan were determined as of the date and date valuation dates respectively as if all employees under the plan were employed by a single employer as required under sec_413 as of the date and date valuation dates the amount of contributions that were expected to be made to the plan for those respective plan years pursuant to the terms of the collective bargaining agreements were also determined for each plan_year both the expected contributions and the valuation of the plan were based on the same number of employees for each plan_year the amount of expected contributions was less than the deductible limitation under sec_404 calculated as of the valuation_date sec_413 provides that if anticipated contributions to the plan determined in a manner consistent with the way the actual contributions are determined for the plan_year do not exceed the deductible limit under sec_404 then the actual contributions made to the plan by each employer for the portion of the employer’s tax_year which is included within the plan_year are considered not to exceed the applicable limitation under sec_404 the facts in the instant case are distinguishable from the facts under g_c_m the expected contributions under the plan are less than the deductible limitation under sec_404 whereas under the facts of g_c_m the expected contributions to the plan exceeded the deductible limitation under sec_404 under the facts of g_c_m the collectively bargained contribution was a single fixed annual dollar amount as required under the terms of the collective bargaining agreement accordingly the anticipated contribution to the plan was the fixed annual dollar amount the actual contributions made for the years under consideration in g_c_m were equal to the anticipated contributions however the collectively bargained contribution requirement exceeded the deductible limit under sec_404 therefore because the anticipated contributions were in excess of the deductible limit the exception provided under sec_413 did not apply g_c_m appropriately concluded that the portions of the actual contributions that exceeded the deductible limits for the years under consideration were nondeductible in the case at hand the expected or anticipated contributions to the plan totaled for the plan_year and for the plan_year these amounts were determined as of the respective plan_year valuation dates in a manner consistent with the manner in which actual contributions to the plan were determined based on the same assumptions ie number of participants number of hours worked and hourly rates under the bargaining agreements with the difference being that the expected or anticipated contributions were based on anticipated levels of work at anticipated hourly rates rather than on the actual number of hours worked and the actual hourly rates the deductible limitation under sec_404 also determined as of the valuation dates at the beginning of the respective plan years was _ with respect to the plan_year and year for both years the deductible limitation was in excess of the amount of expected or anticipated contributions the actual contributions to the plan determined as of the end of each plan_year totaled for the plan_year the actual contributions for the two plan years exceeded the respective deductible limits under sec_404 by for the plan_year and by - unexpected contributions due to the post-valuation date participation of employees in the plan because the anticipated contributions did not exceed the deductible limits for the plan for the and plan years in accordance with sec_413 the actual contributions made to the plan for the and plan years for the plan_year each year’s contributions included for the plan_year and with respect to the plan s w n m will not be considered to exceed the sec_404 deductible limitation this result agrees with the reasoning laid out in american stores conclusion the anticipated contributions to the plan for the plan years beginning date and date do not exceed the limitations under sec_404 of the code therefore the actual contributions totaling for are deductible under sec_404 for the tax years related to those respective plan years for and if you have any questions regarding this matter please contact sincerely martin l pippins manager employee_plans actuarial group r o w
